— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered August 27,1979, convicting him of murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The totality of the record does not warrant reversal on the basis of ineffective assistance of counsel. We have considered defendant’s other contentions and find them to be without merit. Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.